                                                                   kmp7299/LRE
                                                                   Return Date & Time:
                                                                   May 29, 2019 at 10:00 AM


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X       Chapter 13 Case No: 18-23900 RDD
IN RE:
                                                                   NOTICE OF MOTION
SHLOME BRAUN,

                                              Debtor(s).
-----------------------------------------------------------X

                   PLEASE TAKE NOTICE, that upon the within application, the Chapter 13 Trustee
will move this court before the Honorable Robert D. Drain, U.S. Bankruptcy Judge, at the United
States Bankruptcy Court, 300 Quarropas Street White Plains, NY 10601, on May 29, 2019 at
10:00 AM, or as soon thereafter as counsel can be heard, for an Order pursuant to 11 U.S.C.
§1307(c) for cause, dismissing this Chapter 13 case and for such other and further relief as may
seem just and proper.
                   Responsive papers shall be filed with the Bankruptcy Court and served upon the
Chapter 13 Trustee, Krista M. Preuss, Esq., no later than seven (7) days prior to the hearing date
set forth above. Any responsive papers shall be in conformity with the Federal Rules of Civil
Procedure and indicate the entity submitting the response, the nature of the response and the
basis of the response.



Date: White Plains, New York
      March 14, 2019

                                                               /s/ Krista M. Preuss
                                                               KRISTA M. PREUSS, CHAPTER 13 TRUSTEE
                                                               399 KNOLLWOOD ROAD, STE 102
                                                               WHITE PLAINS, NY 10603
                                                               (914)328-6333
                                                               kmp7299/LRE
                                                               Return Date and Time:
                                                               May 29, 2019 at 10:00 AM

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 18-23900 RDD
IN RE:

SHLOME BRAUN,
                                                               APPLICATION
                                       Debtor(s).
-----------------------------------------------------------X


TO THE HONORABLE, ROBERT D. DRAIN, U.S. BANKRUPTCY JUDGE:


       KRISTA M. PREUSS, ESQ., Standing Chapter 13 Trustee in the above-captioned estate,
respectfully represents the following:

       1.    The Debtor filed a petition under the provisions of 11 U.S.C. Chapter 13 on
December 12, 2018, and, thereafter, KRISTA M. PREUSS was duly appointed and qualified as
Trustee.

      2.       The Debtor has failed to comply with 11 U.S.C. §521(a)(1) and Bankruptcy Rule
1007(b) in that the following required documents have not been filed:

         a. copies of all payment advices or other evidence of payment for last 60 days before the
            date of the filing of the petition by the Debtor from any employer of the Debtor pursuant
            to 11 U.S.C. §521(a)(1)(B)(iv) inclusive of monthly operating statements for the rental
            business.

         3.        Furthermore, the Debtor has failed to:

         a. be examined at the Section 341 Meeting of Creditors as required by 11 U.S.C. §343;

         b. commence making Chapter 13 plan payments to the Trustee, as required by 11 U.S.C.
            §1326(a)(1);

         c. provide the Trustee a copy of a federal income tax return or transcript for the most
            recent year, 7 days before first meeting of creditors pursuant to 11 U.S.C.
            §521(e)(2)(A)(i).

       4.      The time limits set forth in Bankruptcy Rule 1007(c) have expired and no
extension of time has been granted by the Court.

       5.      The Debtor’s Schedules I and J reveal that not all disposable income is being
designated to the plan.

         6.        The Debtor’s failure above stated impedes the Trustee’s ability to administer this
case and, therefore, is a default that is prejudicial to the rights of the creditors of the Debtor
pursuant to 11 U.S.C. §1307(c)(1).

      7.      The foregoing constitutes cause to dismiss this Chapter 13 case within the
meaning of 11 U.S.C. §1307(c).

        WHEREFORE, the Chapter 13 Trustee respectfully requests that this Court enter an
Order dismissing this Chapter 13 case and for such other and further relief as may seem just and
proper.

Dated: White Plains, New York
       March 14, 2019
                                                            /s/ Krista M. Preuss
                                                            Krista M. Preuss, Chapter 13 Trustee
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 18-23900 RDD
IN RE:

SHLOME BRAUN,
                                                               CERTIFICATE OF SERVICE
                                                                    BY MAIL
                                       Debtor.
-----------------------------------------------------------X


               This is to certify that I, Lois Rosemarie Esposito, have this day served a true,
accurate and correct copy of the within Notice of Motion and Application by depositing a true copy
thereof enclosed in a post-paid wrapper, in an official depository under the exclusive care and
custody of the U.S. Postal Service within New York State, addressed to each of the following
persons at the last known address set forth after each name:

SHLOME BRAUN
65 Reagan Road
Spring Valley, New York 10977

John Fazzio, Esq.
153 Franklin Turnpike
Mahwah, New Jersey 07430

Rushmore Loan Management Services, LLC
c/o Gross Polowy, LLC
1775 Wehrle Drive #100
Williamsville, New York 14221

U. S. Bank National Association
c/o Rushmore Loan Management Services, LLC
p.o. Box 55004
Irvine, California 92619

This March 14, 2019
/s/Lois Rosemarie Esposito
Lois Rosemarie Esposito, Paralegal Case Support
Office of the Standing Chapter 13 Trustee
Krista M. Preuss, Esq.
399 Knollwood Road, Suite 102
White Plains, New York 10603
(914) 328-6333
CHAPTER 13 CASE NO: 18-23900 RDD
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
IN RE:

SHLOME BRAUN,


Debtor(s).


                     NOTICE OF MOTION, APPLICATION
                                 and
                        CERTIFICATE OF SERVICE




                            KRISTA M. PREUSS
                      STANDING CHAPTER 13 TRUSTEE
                     399 KNOLLWOOD ROAD, SUITE 102
                      WHITE PLAINS, NEW YORK 10603
                              (914) 328-6333
